Citation Nr: 0801863	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-33 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical and lumbar spine claimed as secondary 
to a service-connected bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to 
December 1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the veteran's claim.  The veteran 
disagreed and timely appealed.

Issues not on appeal

In rating decisions dated December 2005 and September 2006, 
the RO granted service connection for hearing loss and 
tinnitus and denied an increased disability rating for a left 
knee disability.  The record does not indicate that the 
veteran submitted a notice of disagreement opposing either 
rating decision.  Thus, those matters are not in appellate 
status and will not be mentioned any further herein.  See 
38 C.F.R. § 20.201 (2007).

Clarification of issue on appeal

In a May 2002 rating decision, the RO granted service 
connection for a left knee disability and denied an increased 
disability rating for the veteran's service-connected 
bilateral foot condition.  The veteran submitted a request 
for "reconsideration" of only the issue secondary service 
connection for a back disorder due to the service connected 
bilateral foot condition.  In a March 2003 rating decision, 
the RO denied the veteran's secondary service connection 
claim.  The veteran submitted a notice of disagreement and 
timely appealed only that issue.  The subsequent statements 
of the case developed and adjudicated the issue of secondary 
service connection.  There is nothing in the record 
suggesting the veteran has ever sought direct service 
connection for his back condition. 




FINDINGS OF FACT

A preponderance of the medical and other competent evidence 
supports a conclusion that the veteran's degenerative disc 
disease and mild arthrosis of the cervical and lumbosacral 
spine are not proximately due to or the result of a service-
connected disease or injury.


CONCLUSION OF LAW

Entitlement to service connection for degenerative disc 
disease of the cervical and lumbar spine claimed as secondary 
to a service-connected bilateral foot disorder is not 
warranted.  38 C.F.R. § 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has exclusively claimed that his spinal 
disability was caused by his service-connected bilateral 
Achilles tendonitis, with calcaneal spurs and enlarged tendo-
Achilles insertion, and that he is, therefore, entitled to 
service connection under a theory of secondary service 
connection.  In the interest of clarity, the Board will first 
discuss certain preliminary matters.  The issue on appeal 
will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  In this case, the 
veteran was notified, generally, of the VCAA duties to assist 
and of the information and evidence necessary to substantiate 
his claim in correspondence dated November 2001, April 2003 
and September 2006.  Specifically, all the notice letters 
informed the veteran what evidence was required to show 
secondary service-connection.  See page 1 in the November 
2001 and April 2003 letters, and page 5 in the September 2006 
letter.  

Adequate opportunities to submit evidence and request 
assistance were provided. The 2001 and 2003 letters told the 
veteran to tell VA about any additional information or 
evidence they could help him obtain, and the September 2006 
letter informed the veteran to let VA know of or send any 
further evidence or information that he thought supported his 
claim.  See page 2.  In essence, the appellant was asked to 
"give us everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  After careful 
review, the Board has concluded that the notice requirements 
of the VCAA have been satisfied with respect to the issue on 
appeal.  

Service medical records and all identified and authorized 
evidence relevant to this matter have been requested or 
obtained.  The record includes medical records from private 
physicians who examined and treated the veteran's service 
connected bilateral foot disorders and his claimed back 
disorder.  The record also reveals that the veteran received 
VA medical examinations in April 2002, June 2003 and February 
2007.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date, and held that the notice requirements of 
section 5103(a) apply generally to all five elements. 
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

The Board finds that in this case, elements (1) and (2) are 
not in dispute.  The veteran has appealed his claim based on 
element (3), a connection between the veteran's service and 
the disability.  The veteran has received adequate notice of 
that element.  Moreover, the veteran received specific notice 
of how VA determines a disability rating and an effective 
date in a letter dated March 2006 and in the September 2006 
notice letter.  Thus, the Board finds that the veteran has 
received notice pursuant to Dingess. 

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  In his September 2004 VA Form 9 substantive appeal, 
the veteran indicated that he desired a hearing in 
Washington, D.C. before a Veterans Law Judge.  However, in a 
May 2005 letter, the veteran withdrew his request for a 
hearing.  Additionally, in response to an October 2007 letter 
scheduling a hearing in Washington, D.C., the veteran 
submitted a November 2007 letter indicating he could not 
attend the hearing and desired that the claim be decided 
without a hearing.  The Board also notes that the veteran has 
been represented by a service representative who provided a 
formal brief in support of the veteran's claim as recently as 
December 2007.

The Board will therefore proceed to a decision on the merits.



Relevant law and regulations

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The veteran contends that his service-connected bilateral 
foot disability has caused a misalignment of his spine and 
has led to a degeneration of his spine.  The degenerative 
disc disease (DDD) causes pain and stiffness in the veteran's 
cervical and lumbar spine.  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

With regard to elements (1) and (2), the record includes a 
February 2007 VA medical examination report which finds that 
the veteran has DDD and mild arthrosis of the lumbar and 
cervical spine, and the veteran is service-connected for his 
bilateral foot disability.  Thus, elements (1) and (2) are 
satisfied.

The crux of this case is element (3), medical evidence of a 
nexus between the veteran's service-connected foot disability 
and his current DDD.  In support of his claim that there is a 
nexus, the veteran has submitted the medical opinion of his 
treating physician, Dr. B.T.  In a letter dated August 2005, 
Dr. B.T. stated the following:

[The veteran] has a long history of degenerative 
joint disease with pain in his neck, knees, feet 
and heels.  This appear [sic] to be related to his 
military service.  I have had an opportunity to 
review his previous military records.  He has 
provided these records to me.  They reveal that 
since 1969 the patient has had complaints of foot 
pain, heel pain and has been found to have 
abnormalities on various x-rays and exams by both 
foot surgeons and podiatrists.  These records seem 
to indicate to me that had [sic] a predisposing 
injury that increased his likelihood of developing 
significant arthritis while employed as a postal 
worker. 

In a September 2003 letter, Dr. B.T. stated that the 
veteran's "progressive degenerative joint disease of his 
hips, feet, knees and ankle . . . may not have developed or 
progressed as rapidly if he had not suffered previous injury 
[in service]."  Dr. B.T. also stated that some of the 
veteran's symptoms "certainly are age related . . . ."  

On the other hand, the veteran was examined in April 2002 and 
June 2003 by a VA medical examiner who reviewed the veteran's 
VA claims folder and examined the veteran, and determined 
after both examinations that it was "unlikely that the 
cervical and lumbar degenerative arthritis has resulted from 
heel spurs and Achilles tendonitis.  In the April 2002 
examination report, the examiner found that: 

Degenerative spurring is a process aging and can 
occur at varying times over the lifetime.  The 
veteran' significant lack of antagia and general 
postural balance legislate against the bilateral 
foot disorders causing left knee, lumbar spine, and 
cervical spine degenerative changes.  

After reviewing the veteran's entire VA claims folder, a 
February 2007 VA physician examined the veteran and rendered 
an opinion which directly confronts the veteran's contention 
regarding a nexus between his bilateral foot condition and 
his DDD.  The examiner opined that the veteran's DDD 
condition "[i]s less likely as not (less than 50/50 
probability) caused by or a result of bilateral calcaneal 
exostosis."  The physician also stated that her review of 
the medical literature "yields no matches between calcaneal 
exostosis and axial spine DDD/djd (degenerative joint 
disease)."

Further, the February 2007 examiner definitively found that 
the veteran's back condition was not caused by any 
misalignment of the veteran's spine:

The veteran argues that "changes in alignment" 
because of foot problems has been associated with 
acceleration of disc degeneration in the cervical 
and lumbar spine.  This veteran's gait is 
symmetrical without the perturbation of the center 
of gravity which might be considered stressful to 
the lumbar disc.  There is normal lumbar, thoracic 
and cervical curves.  In short, I find no problems 
with alignment which could be expected to affect 
lumbar disc disease.

Finally, the February 2007 examining physician stated that 
she read the letters from Dr. B.T. and "found no claim that 
the veteran's heel condition caused the noted degenerative 
changes in the cervical or lumbar spine."

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing 
Madden, recognized that the Board had inherent fact-finding 
ability.  In addition, the Court has declared that in 
adjudicating a claim the Board has the responsibility to 
weigh and assess the evidence.  See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

In such an assessment of medical evidence, the Board can 
favor some medical evidence over other medical evidence so 
long as the Board adequately explains its reasons for doing 
so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The Court instructed that the 
Board should assess the probative value of medical opinion 
evidence by examining the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005).

In this case, the Board finds that Dr. B.T.'s opinion, to the 
extent it can be construed to support the veteran's 
contention, is of little probative value.  First, as noted by 
the February 2007 VA examiner, Dr. B.T. did not specifically 
opine that the veteran's foot condition caused his DDD of the 
spine.  Second, while Dr. B.T. opined that the veteran's 
degenerative conditions in his "neck, knees, feet and 
heels" were related to his military service, he didn't 
provide any rationale why the conditions were related other 
than to say that the "records seem to indicate to me that 
had (sic) a predisposing injury that increased his likelihood 
of developing significant arthritis while."  Thus, there is 
nothing that allows the Board to assess how Dr. B.T. reached 
his conclusion, and the conclusion he did reach was 
speculative; "seem to indicate" is not a conclusive 
statement.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
[medical opinions which are inconclusive in nature cannot 
support a claim].  

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The February 2007 VA 
examiner's report states her reasons and analysis supporting 
her conclusion, where as Dr. B.T.'s opinion does not discuss 
the specific evidence which he considers would support his 
opinion.  Thus, for the reasons set out above, the Board 
finds that Dr. B.T.'s opinion regarding the medical evidence 
of a nexus between the veteran's current condition and his 
service-connected disabilities is of little probative value.

In the September 2004 VA Form 9 substantive appeal, the 
veteran contended that the April 2002 and June 2003 VA 
medical examiner's use of the term "unlikely" was just as 
inconclusive as Dr. B.T.'s statement.  Thus, he continues, 
there was an approximate balance in the evidence which 
entitled him to service connection.  He also contended that 
as a treating physician, Dr. B.T.'s opinion warranted more 
probative value than the VA examiner.  Finally, he argued 
that because the examiner in April 2002 and June 2003 was a 
physician's assistant, the VA opinion was not as probative as 
Dr. B.T.'s opinion because Dr. B.T. is an M.D.

As noted above, the February 2007 VA examiner - a physician - 
used of the term unlikely and clearly stated that the 
evidence supporting the veteran's contention was less than 
50/50.  In addition, both the Federal Circuit and Court have 
specifically rejected the "treating physician rule."  See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  Instead, as note above, in 
offering guidance on the assessment of the probative value of 
medical opinion evidence, the Court has instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne, supra.  For those reasons, 
the veteran's contentions made in his VA Form 9 are without 
merit.

To the extent that the veteran himself contends that his 
service-connected bilateral foot condition has caused or 
aggravated his DDD spine condition, the Board finds that he 
is incompetent to provide such a medical conclusion and his 
contention is of no probative value.  It is now well-settled 
that lay persons without medical training, like the veteran, 
are not competent to comment on medical matters.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In sum, the Board finds that the evidence does not support a 
conclusion that Wallin element (3) is satisfied, and further 
finds that a preponderance of the medical evidence reveals 
that the veteran's DDD spine condition is not related to his 
service-connected bilateral foot condition.  For these 
reasons, service connection is not warranted.



ORDER

Entitlement to service connection for degenerative disc 
disease of the cervical and lumbar spine claimed as secondary 
to a service-connected bilateral foot disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


